Exhibit 10.1

 

[g242391kai001.jpg]

BANK OF OKLAHOMA:

 

 

David G. Lamb
Bank of Oklahoma | Senior Vice President
(918) 588-8685 voice
(918) 295-0400 fax

 

August 21, 2009

 

Greg Forrest

Xeta Technologies, Inc.

1814 W. Tacoma

Broken Arrow, OK 74012

 

RE: Waiver of Section 8.1 Funded Debt to EBITDA Ratio and waiver of section 8.3
Debt Service Coverage Ratio of the Revolving Credit and Term Loan Agreement
between Xeta Technologies, Inc. (the “Borrower”), and Bank of Oklahoma, N.A.
(the “Bank”), dated October 1, 2003 and as subsequently amended with the First
Amendment to Revolving Credit and Term Loan Agreement dated June 7, 2004, the
Second Amendment to Revolving Credit and Term Loan Agreement dated September 30,
2005, the Third Amendment to Revolving Credit and Term Loan Agreement dated
December 21, 2005, the Fourth Amendment to Revolving Credit and Term Loan
Agreement dated September 28, 2006, the Fifth Amendment to Revolving Credit and
Term Loan Agreement dated September 5, 2007 and the Sixth Amendment to Revolving
Credit and Term Loan Agreement dated August 29, 2008 (collectively, the
“Revolving Credit and Term Loan Agreement”).

 

Dear Greg:

 

Capitalized terms used in this letter that are not otherwise defined herein have
the respective meanings assigned to them in the Revolving Credit and Term Loan
Agreement. Section 8.1 requires the Borrowers to maintain a Funded Debt to
EBITDA Ratio of no more than 3.5:1. Section 8.3 requires the Borrowers to
maintain a Debt Service Coverage Ratio of at least 1.25:1. These ratios were not
met for the four quarters ended 7/31/2009 due to impairment charges to goodwill
and other assets.

 

Borrower has requested, and Bank agrees, to waive Borrower’s non-compliance with
Sections 8.1 and 8.3 of the Revolving Credit and Term Loan Agreement as of the
four quarters ended 7/31/2009, and any consequences of the same. This waiver
applies only to Sections 8.1 and 8.3 of the Revolving Credit and Term Loan
Agreement and for the referenced dates. The waiver set forth herein shall not
extend to any existing or future Default or Event of Default and the Bank shall
not be obligated to waive any term or condition of the Loan Agreement or any of
the other Loan Documents in the future.

 

Sincerely,

 

 

 

/s/ David G. Lamb

 

David G. Lamb

 

 

--------------------------------------------------------------------------------